
	

114 HR 5024 IH: Clean Air and Vehicle Technology Accountability Act of 2016
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5024
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2016
			Mr. DeSaulnier (for himself, Mr. Welch, Mrs. Watson Coleman, Mr. Lowenthal, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Clean Air Act to establish criminal penalties for knowingly bypassing, defeating, or
			 rendering inoperative air pollution control parts or components in motor
			 vehicles, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Clean Air and Vehicle Technology Accountability Act of 2016. 2.Criminal penalties for knowingly bypassing, defeating, or rendering inoperative air pollution control parts or components in motor vehiclesTitle II of the Clean Air Act is amended by inserting after section 205 of such Act (42 U.S.C. 7524) the following:
			
 205A.Criminal penaltiesWhoever knowingly violates subparagraph (A) or (B) of section 203(a)(3) shall be fined under title 18, United States Code, imprisoned not more than 15 years, or both. The penalties under the preceding sentence are in addition to any other applicable civil and criminal penalties..
		
